TANZER, J.,
dissenting.
The principle we applied to property settlement agreements in McCoy and McCoy, 28 Or App 919, 562 P2d 207, 29 Or App 287, 563 P2d 738 (1977), and most recently stated in regard to attorney fees in dissolution cases, Craig and Craig, 30 Or App 419, 423, 567 P2d 141 (1977), is equally applicable to orders of support:
"* * * [T]he appellate court will refrain from modification of the decree unless persuaded the trial judge was clearly wrong. To engage in minor modifications tends to diminish the stability of circuit court decrees and encourage appeals in hopes the appellate court will make minor adjustments.”
Where income is low, a modification on appeal involving only a few dollars can have substantial significance, cf., Westby and Westby, 30 Or App 431, 567 P2d 145 (1977). In this case, the litigants are of moderate income and the trial judge did a fair job of allocating the cost of supporting the children among the parents.
*441I cannot say that the trial court was wrong, let alone clearly wrong. Modification of support from $250 per month to $200 per month is an exercise of our authority to decide differently rather than our ability to decide better. I would affirm the decree.